Moyer, C.J.,
dissenting. For the reasons that follow, I would reverse the sentence of death. I therefore must respectfully dissent from the opinion of the majority.
Pursuant to R.C. 2929.05, we must review proposed errors, weigh aggravating circumstances against mitigating factors, and compare the sentence to those imposed in similar cases. Because I believe the aggravating circumstances do not outweigh the mitigating factors, I would vacate the sentence of death.
R.C. 2929.04(B)(7) requires consideration of “[a]ny other factors that are relevant to the issue of whether the offender should be sentenced to death.” *587My consideration of defendant’s age of twenty-one years and ten months at the time of the crime and the conditions created for him by his family causes me to conclude that defendant should not be sentenced to death.
The majority acknowledges that defendant was bom into an impoverished background, had an alcoholic father, was the victim of verbal, physical, and sexual abuse as a child, and was generally maladjusted throughout his life. He was generally isolated from other members of his family and was often the brunt of taunting by his parents and siblings.
That description of defendant’s life is accurate but not complete. In fact, in all of the death penalty cases I have reviewed, I know of no other case in which the defendant, clearly guilty of the crime as defendant is here, was as destined for disaster as was Joseph Murphy as a direct result of the conditions to which he was exposed by his family.
Testimony adduced at trial revealed appellant lived in desperate poverty with an unloving, unsupportive and abusive family. Appellant was raised in a home in West Virginia that family members described as a “shack.” The home had no hot water or plumbing. The family received public assistance and the father was an alcoholic.
From an early age, appellant’s troubles were compounded. When he began school, he was diagnosed as hyperactive. Although he attended school, his antisocial behavior was a constant problem and he was not able to attain an education beyond the third-grade level. His behavior included vandalism, setting fires, and an inability to interact in a normal way with other children. Repeated attempts at home tutoring and institutionalization proved unsuccessful.
There can be little question that defendant’s behavior was in large measure a direct result of treatment by his family. Testimony of family members illustrates an environment of neglect, physical abuse and psychological torment. Dinner would often not be provided to him, and appellant was forced to go to family friends for food. He started numerous fires in his home. Once, when he was an infant, he was left in their burning house while the rest of the family sought safety.
Further evidence from family members showed a history of beatings by appellant’s mother. In appellant’s unsworn statement, he alleged that he would be punished and beaten for the misbehavior of his brothers. He stated he would have to wear long pants and long-sleeve shirts to hide his bruises when visitors came to the family home.
Appellant also alleged sexual abuse as a child by family friends and staff members at two institutions.
*588Psychological testimony established that appellant suffers from a personality disorder that is “severe, chronic and disabling” and “impairs him in a variety of areas of his psychological and social functioning.” An evaluation found his emotional age to be equivalent to that of a five- or six-year-old child. His intelligence has been determined to be in the bottom six to seven percent of the population.
Evidence5 also revealed that appellant’s upbringing has resulted in destructive behavior and a profound ambivalence toward others. “He is motivated by very primitive feelings of rage, which have their origin in an extremely chaotic, dysfunctional family. His father was both mentally ill and a substance abuser and his mother was a dependent, ineffective, rejecting figure. He was often scapegoated in the family and punished abusively.” He was never provided the intense treatment, such as daily psychotherapy in a stable setting, that was necessary to foster normal development.
Dr. Schmidtgoessling testified that defendant was the family scapegoat. She defined the phenomenon as follows: “Scapegoat theory basically is a theory about family functioning, and the scapegoat is the person in the family that all the problems get sort of dumped on.” This results when a troubled family is unable to resolve its problems and one member of the family is singled out for blame, not only for problems caused by the scapegoat, but for problems caused by other family members. “[Cjonsequently in times of family tension, the energy level or the balance of that family is often kept even by the scapegoat acting out, doing all sorts of inappropriate behavior, going on spending sprees, physically acting out, becoming sick * *
Appellant committed a heinous crime. His youth, standing alone, would not be sufficient mitigation to overturn the trial court’s sentence of death. However, defendant is a person who, because of his family conditions, had virtually no chance in life. The crime was committed, not after defendant had matured to an age when education, normal life experiences, and maturity could have intervened, but so soon after the brutally abusive conditions created by his family that I am compelled to find that the death sentence is not appropriate for defendant in this case. This case is not similar to State v. Maurer (1984), 15 Ohio St.3d 239, 15 OBR 379, 473 N.E.2d 768, as suggested by the state. In Maurer, the defendant had served in the Marine Corps, been in prison, “successfully completed” a program for recovering alcoholics, and was married and lived with his wife and four stepchildren. Maurer had clearly made life choices as an adult before committing murder. In describing the conditions under which defendant lived in Maurer, this court did not even discuss his early life. We stated the following:
*589“The types of circumstances under which appellant was living, i.e., alcohol problems, loss of job, etc., are the sort that numerous people live under without turning to criminal conduct, much less the serious crime that appellant was convicted of here. Moreover, appellant, unlike many others with similar problems, was given the opportunity for rehabilitation at Newton House and the Community Treatment and Correction Center, and, despite this help, continued on a path of conduct which led to this offense.” Id. at 245, 15 OBR at 384, 473 N.E.2d at 777.
Those words hardly describe the conditions under which defendant lived. Because I believe the aggravating circumstances do not outweigh the mitigating factors, I would reverse the death penalty.
Weight and H. Brown, JJ., concur in the foregoing dissenting opinion.